DETAILED ACTION
The communication dated 2/12/2021 has been entered and fully considered.
Claim 1 has been amended. Claims 1-12 are pending. Claims 8-12 have been cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 5, filed 2/12/2021, with respect to the rejection(s) of claim(s) 1 under § 103 have been fully considered and are persuasive. The Applicant argues that in KOBAYASHI, the gas contained in the resin cannot be removed because the step of injecting the resin into the cavity is started after providing the liquid-tight seal between the cavity and the outer peripheral region. The Examiner agrees that KOBAYASHI teaches the step of injecting resin is started after providing the liquid-tight seal between the cavity and outer peripheral region. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Graff (U.S. 5,518,385), hereinafter GRAFF.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (U.S. PGPUB 2014/0061980), hereinafter KOBAYASHI in view of Sekido et al. (U.S. PGPUB 2004/0130072), hereinafter SEKIDO, and Graff (U.S. 5,518,385), hereinafter GRAFF, as evidenced by Nguyen et al. (“Fast-Cycle CFRP Manufacturing Technologies for Automobile Applications”), hereinafter NGUYEN.
Regarding claim 1, KOBAYASHI teaches: A method for molding a composite material (KOBAYASHI teaches a method for molding a composite material [0003]), comprising: disposing a reinforcing base material in a cavity of a mold comprising a first mold element and a second mold element (KOBAYASHI teaches a base fiber material (60) for forming a molded FRP article is placed in the cavity forming depression (18) [0065; Fig. 3]. KOBAYASHI teaches the molding apparatus (10) contains a lower mold (12) and an upper mold (14) [0053].), the second mold element forming the cavity together with the first mold element (KOBAYASHI teaches a production cavity is formed between the lower mold (12) and the upper mold (14) [Fig. 3; 0053]); making the first mold element come relatively close to the second mold element to air- tightly seal a seal region by a first sealing member (KOBAYASHI teaches an elevating mechanism is driven in order to lower the upper mold and the lower mold. In the lowering step, the inner surface of the surrounding wall (32) in the upper mold faces toward the outer surface of the protruding portion (20) in the lower mold. When the inner surface of the surrounding wall comes into contact with the first sealing member (24), the gap between the protruding portion and the surrounding wall is sealed by the first sealing member (24) [0066; Fig. 2]. KOBAYAHSI teaches the air in an enclosed space (52) is discharged by the pump (48) and the inner pressure is reduced to a negative pressure, which Examiner is interpreting as air-tight [0067]), the seal region including the cavity and an outer peripheral region (KOBAYASHI teaches the enclosed space (52) includes the production cavity (16) and the sealed room (40) in a connected state [Fig. 2; 0066].), the outer peripheral region communicating with an outer periphery of the cavity (KOBAYASHI teaches the sealed room (40) is communicating with an outer periphery of the cavity (16) [Fig. 2; 0066]); starting an operation of suctioning a gas from the outer peripheral region to evacuate the gas in the seal region (KOBAYASHI teaches the air in an enclosed space (52) is discharged by the pump (48) and the inner pressure is reduced to a negative pressure [0067]); and thereafter injecting a resin into a part of the cavity (KOBAYASHI teaches liquid ; and thereafter making the first mold element further come relatively close to the second mold element to clamp the mold and provide a liquid-tight seal between the cavity and the outer peripheral region by a second sealing member while pressing the resin to fill the cavity with the resin (KOBAYASHI teaches the upper mold (14) is lowered continuously while the air in the enclosed space is discharged. In addition, the protruding portion (20) moves closer toward the insertion portion (34), so that the inner surface of the protruding portion (20) confronts the side surface of the column (28) [Fig. 3; 0068]. KOBAYASHI further teaches when the inner surface of the protruding portion (20) comes into contact with the second sealing member (38), the gap between the protruding portion and the column is sealed by the second sealing member (28) [Fig. 3; 0069]. KOBAYASHI shows while closing the lower and upper molds, the resin is being pressed into the base material (60) [Figs. 1-5; 0075]. KOBAYASHI teaches the liquid resin is blocked by the second sealing member and is prevented from leaking outside the production cavity [0020]. KOBAYASHI also shows the first mold is moving close to the second mold element and second sealing action is being performed simultaneously during the injection of the resin [Figs. 3-5]); and thereafter stopping the operation of suctioning the gas from the outer peripheral region (KOBAYASHI teaches when the enclosed space is divided between the sealed room and the production cavity, then the pump is deactivated to stop discharge of air from the enclosed space [0069-0070]).
KOBAYASHI is silent to a reinforcing base member inserted into the cavity of the mold. In the same field of endeavor, molding, SEKIDO teaches disposing a preform containing a reinforcing fiber base material on a surface of a molding die [Fig. 3; Abstract; 0012; 0092]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to substitute the base material in KOBAYASHI with the preform 
KOBAYASHI teaches the injection molding step is performed after making the first mold element further come relatively close to the second mold element to clamp the mold and provide a liquid-tight seal between the cavity and the outer peripheral region. KOBAYASHI is silent as to injecting resin before the mold is fully closed. In the same field of endeavor, injection molding, GRAFF teaches after evacuation, the mold sections are brought almost into engagement to substantially define a mold cavity, and resin is injected into the mold cavity. Prior to terminating the resin injection, the mold sections are brought into engagement, and final resin injection is performed [Abstract]. GRAFF further teaches that the molds are brought into almost engagement, injection of the resin occurs and then the mold sections (86, 88) are brought into engagement, and this engagement suppresses the o-ring seal (124) to further seal the mold cavity (81) and then the resin injection is terminated [Col. 8, lines 40-61]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KOBAYASHI, by having the injection of resin performed before full engagement of the mold, as suggested by GRAFF, in order to eliminate porosity in the molded part [Col. 3, lines 62-67].
Regarding claim 2, KOBAYASHI teaches: wherein the first sealing member and the second sealing member are disposed on respective surfaces along a clamping direction among surfaces at which the first mold element and the second mold element face each other (KOBAYASHI shows the first sealing member (24 and the second sealing member (38) disposed on respective surfaces along a clamping direction among the surface of the upper and lower , wherein the clamping direction is a direction in which the first mold element and the second mold element come relatively close to each other (KOBAYASHI shows the clamping direction is a direction where the lower and upper molds come relatively close [Fig. 3; Fig. 7; Fig. 9]).
Regarding claim 6, SEKIDO further teaches: wherein the reinforcing base material is formed through applying a binder resin to a fiber base material and then curing the binder resin (SEKIDO teaches adhesive particles (thermosetting resin and curing agent in powder form) applied beforehand to the reinforcing fiber base members were heated and melted, thereby bonded to make laminated reinforcing fiber base materials [0170]. SEKIDO also teaches the reinforcing fiber base material was a carbon fiber plain woven fabric and the resin was a polyamine curable epoxy resin [0182].), and the binder resin has a resin softening point equal to or higher than a temperature of the mold (SEKIDO teaches the polyamine curable epoxy resin is TR-C32, manufactured by Toray Industries, Inc. [0182]. As evidenced by NGUYEN, TR-C32 has a glass transition temperature of 108°C [pg. 4, Table II], which Examiner is interpreting as softening point. SEKIDO teaches the molding temperature is 80°C [0190], therefore meeting the claim).
Regarding claim 7, SEKIDO further teaches: wherein the binder resin is a thermoset epoxy resin (SEKIDO teaches the polyamine curable epoxy resin is TR-C32, manufactured by Toray Industries, Inc. [0182]. SEKIDO also teaches the thermosetting resin in applied to the reinforcing fiber base materials [0170], which can be epoxy.).
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (U.S. PGPUB 2014/0061980), hereinafter KOBAYASHI, Sekido et al. (U.S. PGPUB 2004/0130072), hereinafter SEKIDO, Graff (U.S. 5,518,385), hereinafter GRAFF, and Nguyen et al. (“Fast-Cycle CFRP Manufacturing Technologies for Automobile Applications”), hereinafter NGUYEN as applied to claim 1 above, and further in view of Kobayashi et al. (U.S. PGPUB 2016/0082635), hereinafter KOBAYASHI 2.
Regarding claim 3, KOBAYASHI teaches: wherein the first mold element is an upper mold element (KOBAYASHI teaches an upper mold (14) [0053; Fig. 1]), the second mold element is a lower mold element (KOBAYASHI teaches a lower mold (12) [Fig. 1; 0053]), when suctioning the gas from the outer peripheral region, the gas is suctioned via an exhaust port of the upper mold element provided on an upper side of the outer peripheral region (KOBAYASHI teaches the upper mold (14) has a base (30) that has an exhaust passage (42) that communicates with the sealed room (40) and the exhaust passage (42) is in communication with the pump (48) that discharges the air from the enclosed space (52) and sealed room (40) [Fig. 3; 0061; 0067]), but is silent as to in a state in which the mold is clamped, a volume of the outer peripheral region is larger than a volume of the resin to be injected into the cavity
Regarding claim 4, KOBAYASHI teaches: wherein the upper mold element has a concave part with a shape recessed toward an upper side, and the lower mold element has a convex part forming the cavity together with the concave part (KOBAYASHI teaches in an alternative embodiment a lower mold (720 is used as a male mold, and an upper mold (74) is used as a female mold and forms a cavity (16) [0089; Fig. 7]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KOBAYASHI by having the lower mold as a male mold and upper mold as a female mold, in order to produce a FRP article having a large thickness or high fiber volume content [0019]).
Regarding claim 5, KOBAYASHI teaches: wherein when injecting the resin into a part of the cavity, the resin is injected via an injection port provided in the upper mold element (KOBAYASHI teaches the liquid resin (62) moves through the runner (54) [0073] and the runner (54) is in the upper mold (14) [0063]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE MONTIEL whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.M./Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748